Citation Nr: 0912411	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of 
poliomyelitis.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1946 to 
October 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO in St. Louis, Missouri, which denied service connection 
for residuals of poliomyelitis.  

The Board remanded this case in June 2008.  It returns now 
for appellate consideration.

The Board received a statement directly from the appellant in 
March 2009, which contained additional evidence.  The 
evidence is duplicative of evidence received and considered 
by the Appeals Management Center.  As such, the evidence is 
not relevant, and the file need not be returned to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (2008) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).


FINDINGS OF FACT

1.  No entry to service physical examination report is of 
record.

2.  The evidence clearly and unmistakably establishes that 
the appellant suffered from poliomyelitis as a child, many 
years prior to service. 

3.  The evidence is clearly and unmistakably against 
inservice aggravation of the appellant's residuals of 
poliomyelitis.




CONCLUSIONS OF LAW

1.  Residuals of poliomyelitis were not noted at entry to 
service; the presumption of soundness attaches.  38 U.S.C.A. 
§ 1111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306 
(2008).

2.  The appellant's poliomyelitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's VA medical records are in the 
file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The appellant's 
service medical records from his period of active service are 
unavailable, presumably as they were destroyed in a 1973 fire 
that occurred at the National Personnel Records Center.  
Inasmuch as the appellant was not at fault for the loss of 
these records, VA is under heightened obligation to assist 
the appellant in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has 
undertaken the required procedures to reconstruct the 
appellant's records from alternative sources, including 
requests to the NPRC, unit records and requests to the 
facility where the appellant alleges he was treated during 
service.  The Board remanded to discover whether South Dakota 
Department of Public Instruction (currently the Department of 
Human Services, Division of Rehabilitation Services) had any 
additional records related to a 1952 evaluation.  They 
indicated to the appellant that they did not keep records 
longer than six years after closing a file.  All relevant 
records that could be located have been associated with the 
file.  The Board finds that the duty to assist is discharged.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded a medical examination to obtain an 
opinion as to whether his poliomyelitis residuals were 
aggravated by service.  Further examination or opinion is not 
needed on the claim because, at a minimum, the evidence 
establishes that the disability preexisted service and the 
sole, competent medical opinion is that the claimed condition 
may be the result of the natural progression of the disorder.  
This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).



II. Service Connection

The appellant alleges that he had poliomyelitis when he 
entered service and that such condition worsened as a result 
of the rigors of infantry training.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

The appellant's service treatment records were lost.  There 
is no entry to service physical examination report of record.  
As such, the presumption of soundness attaches and the Board 
will inquire whether clear and unmistakable evidence exists 
to rebut it.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under § 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the 
time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the appellant's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

The appellant has provided several letters from friends and 
family supporting his assertion that he had poliomyelitis as 
a small child, well before service.  He claims and they agree 
that he had a limp as a result of polio during childhood.  An 
October 1952 medical examination conducted by the then South 
Dakota Department of Public Instruction (currently the 
Department of Human Services, Division of Rehabilitation 
Services), a few years after discharge notes that the veteran 
had atrophy in the right leg as a result of poliomyelitis.  
The evidence is uniform on this point.  The Board concludes 
that these medical evaluations are clear and unmistakable 
evidence sufficient to rebut the presumption that the veteran 
was sound at entry to service.  See Wagner, supra; VAOPGCPREC 
3-03 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The appellant served in the North Dakota Army National Guard.  
He states that he had a limp at entry to service.  At a July 
2003 evaluation by a Dr. Petersen, the appellant indicated 
that he had difficulty marching and that his sergeants would 
hide him in the middle of formations to prevent the officers 
from discovering his problems.  The doctor noted that the 
right leg was shorter than the left, which accounts for his 
limp.  

Three years after separation, the appellant applied for and 
received vocational rehabilitation services through the state 
of South Dakota.  The medical records from the South Dakota 
Department of Human Services, Division of Rehabilitation 
Services, which are associated with the claims file, do not 
appear to be complete.  The sole document is a physical 
evaluation, which notes the residuals of poliomyelitis.  The 
doctor noted excessive fatigue, with atrophy of the right leg 
and foot.  There is no notation of aggravation, recent or 
otherwise, or atypical clinical presentation. 

The appellant has also submitted a copy of the November 1954 
course completion certificate from his vocational retraining.  
He contends this is proof of aggravation as he had to switch 
jobs.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while he may 
competently report a change in his residuals, a determination 
of aggravation may well be beyond him.

In an attempt to determine whether aggravation exists, the 
appellant was sent for an August 2008 VA examination.  
Following interview, examination and review of the 
appellant's claims file, the report indicates that the 
current concerns may be a part of the normal progression of 
the appellant's condition.  

The Board is left with no assessment of what the appellant's 
condition was like prior to service and how that changed and 
whether that change is a part of the natural progression of 
poliomyelitis residuals.  

The appellant has submitted a series of documents which he 
believes support his claim.  Among them is an extract from a 
prior Board decisions in another poliomyelitis aggravation 
case.  The Board's decisions are not precedential; that is, 
they are not binding in other proceedings.  See 38 C.F.R. 
§ 20.1303 (2008).  The Board also notes that the case the 
appellant has relied upon is clearly distinguishable, as the 
claimant's service treatment records were of record and the 
claimant had been medically separated from service due to his 
poliomyelitis residuals.  The appellant here separated at the 
conclusion of his term of service, not for a physical 
disability.  The prior Board decision also discusses an 
opinion regarding the expected course of poliomyelitis 
residuals, namely that such residuals are static after two 
years.  The opinion cited to a treatise on poliomyelitis for 
its foundation.  The appellant argues this to establish that 
his residuals would not have progressed except by aggravation 
during service.  Unfortunately, another reference also 
submitted by the appellant describes four stages of late 
complications, with paralytic polio in childhood, partial to 
fairly complete neurological and functional recovery, a 
period of stability lasting many years (usually 20 or more), 
and the gradual or abrupt onset of one or more new health 
problems listed in a portion of the reference that the 
appellant did not submit.  This second reference establishes 
that polio residuals are not static in nature.  This 
undermines the value of the opinion used in the prior Board 
decision.  

Without this conflict in medical authority, the Board is 
presented with a question requiring medical expertise.  In 
such cases, the Board cannot rely on its own medical 
judgment.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  Indeed, where medical authorities are in conflict, 
the appellant is similarly rendered incompetent to offer 
evidence.  See Espiritu, supra.  

The appellant submitted a July 2003 evaluation by a Dr. 
Petersen and a September 2003 evaluation by a registered 
nurse/nurse practitioner Stratton that describe the 
appellant's current condition.  The sections describing the 
appellant's medical history state that the appellant's 
residuals had worsened during service.  These sections are 
based on the appellant's statements and not on the medical 
expertise of the doctor or nurse practitioner.  Information 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment, does not constitute 'competent 
medical evidence' because a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board remanded, in part, to obtain a medical opinion on 
this question.  The resulting August 2008 VA examination 
report indicates that the appellant's current disability may 
be a part of natural progression.  The examiners had reviewed 
the appellant's claims file, interviewed him and performed a 
physical examination.  This is the sole medical opinion that 
was offered on this question in this case.  The Board is not 
permitted to concede aggravation.  See Falzone, supra.  

The Board finds this to be clear and unmistakable evidence 
sufficient to rebut the presumption of aggravation.  See 
Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  The 
appellant completed his term of service without a disability 
separation.  The 1952 evaluation does not indicate recent 
aggravation or atypical presentation.  The vocational change 
does not support aggravation by service over natural 
progression.  The question of aggravation itself is one 
requiring a medical opinion and the sole competent medical 
opinion here indicates that the appellant's condition may be 
the result of natural progression.  Without medical evidence 
showing aggravation of a pre-existing poliomyelitis residuals 
condition, the claim for service connection must fail.  See 
Hickson, supra.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for residuals of 
poliomyelitis is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


